Citation Nr: 1637135	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In July 2016, the Veteran, sitting at the RO in Cleveland, Ohio, testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of the hearing is associated with the claim. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1. In an unappealed September 2008 rating decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a neck injury. 

2. Presuming its credibility, the evidence received since the September 2008 rating decision, by itself or in conjunction with previously considered evidence, is new and related to an unestablished fact necessary to substantiate the claim for service connection for residuals of a neck injury and raises a reasonable possibility of substantiating the claim.

3. The evidence is in relative equipoise as to whether the Veteran's residuals a neck injury is related to service.


CONCLUSIONS OF LAW

1. The September 2008 rating decision denying service connection for residuals of a neck injury was final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. Since the September 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for residuals of a neck injury, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for residuals of a neck injury, have been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for residuals of a neck injury. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Claim to Reopen

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett, 83 F.3d at 1383. Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the September 2008 rating decision denied service connection for residuals of a neck injury on the basis that the condition neither occurred in nor was caused by service. 

Since the September 2008 rating decision, VA treatment records, a VA examination, and hearing testimony have been added to the record. VA treatment records indicate continued pain and treatment of the Veteran's neck, and the Veteran's video conference hearing testimony further describes the Veteran's in-service injury and continued pain since service. Specifically, at the July 2016 video conference hearing, the Veteran testified that was in combat in Vietnam, that he experienced an explosion go off nearby during service, and that the explosion left shrapnel in his arms, legs, and neck. The Veteran further explained that his neck has hurt since service, that he assumed it was from the explosion and let it go, but that it has worsened. Post-service, the Veteran realized he had a lump in his neck, and eventually went to a clinic where they removed shrapnel. 

Therefore, the Board acknowledges that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the September 2008 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. 

Because the evidence provided here relates to the Veteran's in-service injury and continued pain and treatment, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for residuals of a neck injury is warranted and the claim is further discussed below. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

III. Service Connection Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a). As such, 38 C.F.R. 
§ 3.303(b) applies to the residuals of a neck injury on appeal. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

As to the first prong of Hickson, a current disability, a January 2016 VA examination indicates a diagnosis of degenerative arthritis of the cervical spine. VA treatment records also report degenerative changes of the cervical spine, with x-rays from 2008 indicating cervical degenerative disc disease. See, e.g., September 2009, October 2010, and May 2014 VA treatment records. Therefore, that the first prong of the Hickson is met given that the Veteran has a diagnosed neck disability.

As to the second prong of Hickson, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and injury in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his neck disability is the result of an injury he incurred in Vietnam. At the July 2016 video conference hearing, the Veteran testified that he was checking civilians for IDs and that when he went to take a break a bomb went off nearby. It killed civilians and blew him across the road. He asserts that he had shrapnel in his arms and legs, and that his neck has hurt since service. Moreover, the Veteran testified that about thirty years ago he went to the doctor because he felt a lump in his neck, and that the doctor found shrapnel in his neck and removed it.

In addition to the Veteran's testimony, the Veteran's military personnel records corroborate the Veteran's statement. An April 1969 record indicates that the Veteran's family was contacted and notified that the Veteran sustained superficial fragmentation wounds from a hostile explosive device while on operation. The Veteran's DD-215 also shows that he received a Purple Heart. Therefore, given the Veteran's corroborated testimony, the Board finds the Veteran to be both a credible and competent historian of his experiences and associated injury in service, and finds that the second prong of Hickson is met. See id., 492 F.3d at 1377.

Last, as to the third prong of Hickson, the Board finds that the evidence is at least in equipoise as to whether the Veteran's neck disability is related to service.

The Board considers the January 2016 VA examination. The VA examiner considered the Veteran's assertions, examined the Veteran's claims file, and examined the Veteran in person, and opined that "it is less likely as not that the Veteran's neck condition is consistent with combat conditions." Instead, the examiner found that the Veteran's neck disability are more consistent with natural wear and tear changes associated with the aging process and not secondary to any trauma. Last, the examiner stated that "arthritis secondary to trauma would have an onset much closer to the time of injury, not 46 years later."

However, even considering the January 2016 VA examiner's medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's neck disability is related to service. 

The Veteran notes that he has experienced neck pain since service, and that he always felt it was from the blow and force of the explosion and the remaining shrapnel in his neck. He said that since service he has always felt pain in his neck, but let it go, and that it has worsened over time. See July 2016 video conference hearing transcript.

While the Veteran's service treatment records do not report neck pain or injury, the Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Moreover, the Board recognizes that the first evidence of neck treatment was in 2008, many years after service. Yet, again, the Board is reminded that although the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, the lack of such medical records does not, in and of itself, render the lay evidence not credible. See Buchanan v. Nicholson, 451 F.3d 1336 Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, while the absence of post-service treatment is a factor that may relied upon, it is only one of several factors to be relied upon.

Instead, the Board finds the Veteran's testimony credible and attributes his testimony significant weight. The Veteran's testimony and military personnel records indicate that the Veteran engaged in combat with the enemy, which implicates 38 U.S.C.A. § 1154(b). Application of section 1154(b) requires a finding that the Veteran was engaged in combat. See Gaines v. West, 11 Vet. App. 353, 359 (1998). "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status." Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).

In this case, the Board finds that the Veteran was engaged in combat with the enemy, as evidenced by the Veteran's testimony along with his military personnel records and DD-215 notation of a Purple Heart. Therefore, applying section 1154(b), satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service." Id. Section 1154(b)'s  presumption may be rebutted only by clear and convincing evidence. Id. 

Therefore, the Board accepts as sufficient proof of service connection the Veteran's lay statements relating his neck disability to his in-service injury. The Veteran asserts continued symptomatology of neck pain since service. Service connection for recognized chronic diseases, such as arthritis, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced a pain in his neck since service. See, e.g., July 2016 video conference hearing transcript. Thus, the Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Therefore, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current neck disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.



ORDER

New and material evidence has been received; the claim of entitlement to service connection for residuals of a neck injury, is reopened.

Entitlement to service connection for residuals of a neck injury is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


